EXHIBIT 10.4 Acknowledgement of amounts owed by C-Motech Co., Ltd (“C-Motech”) to Franklin Wireless Corp. (“Franklin”) relating to products previously purchased by Franklin from C-Motech. C-Motech agrees to pay US$1,873,064.70 to Franklin by March 31, 2011 for the following items: US$1,581,456.70 for marketing funds relating to products purchased by Franklin. US$291,608.00 for a price dispute for CMU-301 products previously purchased by Franklin. Acknowledged and approved: Acknowledged and approved: /s/ OC Kim /s/ TS Kim OC Kim Name: TS Kim President Title: CEO Franklin Wireless C-Motech Co., Ltd. Date: 1/28/2011 Date:
